UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12247 SOUTHSIDE BANCSHARES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1848732 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1201 S. Beckham, Tyler, Texas (Address of principal executive offices) (Zip Code) 903-531-7111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The number of shares of the issuer's common stock, par value $1.25, outstanding as of October 31, 2011 was 16,465,690 shares. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 32 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 50 ITEM 4. CONTROLS AND PROCEDURES 51 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 51 ITEM 1A.RISK FACTORS 51 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 51 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 51 ITEM 4. (REMOVED AND RESERVED) 51 ITEM 5. OTHER INFORMATION 51 ITEM 6. EXHIBITS 51 SIGNATURES 53 EXHIBIT INDEX 54 EXHIBIT 31.1 – CERTIFICATION PURSUANT TO SECTION 302 EXHIBIT 31.2 – CERTIFICATION PURSUANT TO SECTION 302 EXHIBIT 32 – CERTIFICATION PURSUANT TO SECTION 906 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share amounts) September30, December31, ASSETS Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Investment securities: Available for sale, at estimated fair value Held to maturity, at amortized cost Mortgage-backed and related securities: Available for sale, at estimated fair value Held to maturity, at amortized cost FHLB stock, at cost Other investments, at cost Loans held for sale Loans: Loans Less:allowance for loan losses (18,189 ) (20,711 ) Net Loans Premises and equipment, net Goodwill Other intangible assets, net Interest receivable Deferred tax asset – Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Deposits: Noninterest bearing $ $ Interest bearing Total Deposits Short-term obligations: Federal funds purchased and repurchase agreements FHLB advances Other obligations Total Short-term obligations Long-term obligations: FHLBadvances Long-term debt Total Long-term obligations Deferred tax liability – Other liabilities TOTAL LIABILITIES Off-Balance-Sheet Arrangements, Commitments and Contingencies (Note 10) Shareholders' equity: Common stock - $1.25 par, 40,000,000 shares authorized, 18,489,528 shares issued in2011 and 17,660,312 shares issued in 2010 Paid-in capital Retained earnings Treasury stock (2,023,838 shares at cost) (28,377 ) (28,377 ) Accumulated other comprehensive income (loss) (6,819 ) TOTAL SHAREHOLDERS' EQUITY Noncontrolling interest – TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands, except per share data) Three Months Nine Months Ended September 30, Ended September 30, Interest income Loans $ Investment securities – taxable 11 20 49 72 Investment securities – tax-exempt Mortgage-backed and related securities FHLB stock and other investments 50 59 Other interest earning assets 2 4 15 19 Total interest income Interest expense Deposits Short-term obligations Long-term obligations Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit services Gain on sale of securities available for sale Total other-than-temporary impairment losses – – – (39 ) Portion of loss recognized in other comprehensive income (before taxes) – – – (36 ) Net impairment losses recognized in earnings – – – (75 ) Gain on sale of loans Trust income Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Advertising, travel & entertainment ATM and debit card expense Director fees Supplies Professional fees Postage Telephone and communications FDIC Insurance Other Total noninterest expense Income before income tax expense Provision for income tax expense Net income Less: Net income attributable to the noncontrolling interest – (252 ) (1,358 ) (1,301 ) Net income attributable to Southside Bancshares, Inc. $ Earnings per common share – basic $ Earnings per common share – diluted $ Dividends paid per common share $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (in thousands, except share amounts) Nine Months Ended September 30, Common Stock Balance, beginning of period $ $ Issuance of common stock (44,352 shares in 2011 and 136,419 shares in 2010) 56 Stock dividend declared Balance, end of period Paid-in capital Balance, beginning of period Issuance of common stock (44,352 shares in 2011 and 136,419 shares in 2010) Stock compensation expense – Tax benefit of incentive stock options 2 Purchase of noncontrolling interest (2,754 ) – Stock dividend declared Balance, end of period Retained earnings Balance, beginning of period Net income attributable to Southside Bancshares, Inc. Dividends paid on common stock ($0.52 per share in 2011 and $0.51 per share in 2010) (8,414 ) (7,916 ) Stock dividend declared (15,995 ) (15,513 ) Balance, end of period Treasury Stock Balance, beginning of period (28,377 ) (23,545 ) Purchase of common stock (255,377 shares in 2010) – (4,716 ) Balance, end of period (28,377 ) (28,261 ) Accumulated other comprehensive income (loss) Balance, beginning of period (6,819 ) Net unrealized gains on available for sale securities, net of tax Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax (6,287 ) (14,966 ) Noncredit portion of other-than-temporary impairment losses on available for sale securities, net of tax – 23 Reclassification of other-than-temporary impairment charges on available for sale securities included in net income, net of tax – 49 Adjustment to net periodic benefit cost, net of tax Net change in accumulated other comprehensive income (loss) (614 ) Balance, end of period Total shareholders’ equity Noncontrolling interest Balance, beginning of period Net income attributable to noncontrolling interest shareholders Capital distribution to noncontrolling interest shareholders (475 ) (310 ) Purchase of noncontrolling interest (1,996 ) – Balance, end of period – Total equity $ $ Comprehensive income Net income $ $ Net change in accumulated other comprehensive income (loss) (614 ) Comprehensive income Comprehensive income attributable to the noncontrolling interest (1,358 ) (1,301 ) Comprehensive income attributable to Southside Bancshares, Inc. $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine Months Ended September 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation Amortization of premium Accretion of discount and loan fees (3,386 ) (3,497 ) Provision for loan losses Stock compensation expense – Decrease in interest receivable Increase in other assets (2,413 ) (4,726 ) Net change in deferred taxes Decrease in interest payable (861 ) (696 ) Increase in other liabilities Decrease (increase) in loans held for sale (3,241 ) Gain on sale of securities available for sale (9,672 ) (23,024 ) Net other-than-temporary impairment losses – 75 Loss (gain) on sale of assets 3 (7 ) Loss on retirement of assets 90 – Impairment on other real estate owned 20 Gain on sale of other real estate owned (242 ) (26 ) Net cash provided by operating activities INVESTING ACTIVITIES: Proceeds from sales of investment securities available for sale Proceeds from sales of mortgage-backed securities available for sale Proceeds from maturities of investment securities available for sale Proceeds from maturities of investment securities held to maturity – Proceeds from maturities of mortgage-backed securities available for sale Proceeds from maturities of mortgage-backed securities held to maturity Proceeds from redemption of FHLB stock Purchases of investment securities available for sale (42,576 ) (75,697 ) Purchases of investment securities held to maturity (500 ) – Purchases of mortgage-backed securities available for sale (1,177,556 ) (1,026,453 ) Purchases of mortgage-backed securities held to maturity (11,375 ) (258,935 ) Purchases of FHLB stock and other investments (10,806 ) (139 ) Net decrease (increase) in loans (15,193 ) Purchases of premises and equipment (2,951 ) (5,582 ) Proceeds from sales of premises and equipment 6 38 Proceeds from sales of other real estate owned Proceeds from sales of repossessed assets Net cash (used in) provided by investing activities (238,724 ) The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (UNAUDITED) (in thousands) Nine Months Ended September 30, FINANCING ACTIVITIES: Net increase in demand and savings accounts Net increase in certificates of deposit Net decrease in federal funds purchased and repurchase agreements (847 ) (9,514 ) Proceeds from FHLB advances Repayment of FHLB advances (8,004,991 ) (6,304,778 ) Net capital distributions to noncontrolling interest in consolidated entities (475 ) (310 ) Purchase of noncontrolling interest (4,750 ) – Tax benefit of incentive stock options 2 Purchase of common stock – (4,716 ) Proceeds from the issuance of common stock Dividends paid (8,414 ) (7,916 ) Net cash provided by (used in) financing activities (38,793 ) Net (decrease) increase in cash and cash equivalents (31,942 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES FOR CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid SUPPLEMENTAL DISCLOSURES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition of other repossessed assets and real estate through foreclosure $ $ 5% stock dividend Adjustment to pension liability (1,066 ) (939 ) Unsettled trades to purchase securities – (18,160 ) Unsettled trades to sell securities – The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS 1. Basis of Presentation In this report, the words “the Company,” “we,” “us,” and “our” refer to the combined entities of Southside Bancshares, Inc. and its subsidiaries.The words “Southside” and “Southside Bancshares” refer to Southside Bancshares, Inc.The words “Southside Bank” and “the Bank” refer to Southside Bank (which, subsequent to the internal merger of Fort Worth National Bank (“FWNB”) with and into Southside Bank, includes FWNB).“FWBS” refers to Fort Worth Bancshares, Inc., a bank holding company acquired by Southside of which FWNB was a wholly-owned subsidiary.“SFG” refers to Southside Financial Group, LLC, of which Southside Bank owns a 100% interest as of September 30, 2011.On July 15, 2011, Southside Bank acquired the remaining 50% interest in SFG increasing our ownership to 100%.The purchase price was $4.8 million and resulted in a decrease to shareholders’ equity of approximately $2.8 million and the elimination of the noncontrolling interest.SFG is consolidated in our financial statements and this purchase will not limit or change our ability to allocate capital. The consolidated balance sheet as of September 30, 2011, and the related consolidated statements of income, equity and cash flows and notes to the financial statements for the three and nine month periods ended September30, 2011 and 2010 are unaudited; in the opinion of management, all adjustments necessary for a fair statement of such financial statements have been included.Such adjustments consisted only of normal recurring items.All significant intercompany accounts and transactions are eliminated in consolidation.The preparation of these consolidated financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires the use of management’s estimates. These estimates are subjective in nature and involve matters of judgment.Actual amounts could differ from these estimates. Interim results are not necessarily indicative of results for a full year.These financial statements should be read in conjunction with the financial statements and notes thereto in our Annual Report on Form 10-K for the year ended December 31, 2010.All share data has been adjusted to give retroactive recognition to stock splits and stock dividends.For a description of our significant accounting and reporting policies, refer to Note 1 of the Notes to Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2010. Accounting Standards ASU No.2011-01, “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20 (Topic 310)”, was issued January2011 deferring the new disclosure requirements (paragraphs 310-10-50-31 through 50-34 of the FASB Accounting Standards Codification) about troubled debt restructurings to be concurrent with the effective date of the guidance for determining what constitutes a troubled debt restructuring, as presented in proposed Accounting Standards Update, Receivables (Topic 310): Clarifications to Accounting for Troubled Debt Restructurings by Creditors.As a result of the issuance of Update 2011-02, the provisions of Update 2011-01 became effective for us on September 30, 2011, and was applied retrospectively to the beginning of the annual period of adoption.The adoption of the Update did not have a material effect on our consolidated financial statements. ASU No.2011-02, “Receivables (Topic 310) - A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”ASU2011-02 clarifies which loan modifications constitute troubled debt restructurings and is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a troubled debt restructuring, both for purposes of recording an impairment loss and for disclosure of troubled debt restructurings.In evaluating whether a restructuring constitutes a troubled debt restructuring, a creditor must separately conclude, under the guidance clarified by ASU2011-02, that both of the following exist: (a)the restructuring constitutes a concession; and (b)the debtor is experiencing financial difficulties. ASU2011-02 became effective for us on July1, 2011, and was applied retrospectively to restructurings occurring on or after January1, 2011.The adoption of ASU2011-02 did not have a significant impact on our consolidated financial statements. ASU No.2011-03, “Transfers and Servicing (Topic 860) - Reconsideration of Effective Control for Repurchase Agreements.”ASU2011-03 is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. ASU2011-03 removes from the assessment of effective control (i)the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii)the collateral maintenance guidance related to that criterion. ASU2011-03 will be effective for us on January1, 2012 and is not expected to have a significant impact on our consolidated financial statements. ASU 2011-04, “Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.”ASU2011-04 amends Topic820, “Fair Value Measurements and Disclosures,” to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards. ASU2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic820 and requires additional fair value disclosures.ASU2011-04 is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on our consolidated financial statements. ASU 2011-05, “Comprehensive Income (Topic 220) - Presentation of Comprehensive Income.”ASU2011-05 amends Topic220, “Comprehensive Income,” to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements.Additionally, ASU2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented.The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. ASU2011-05 is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on our consolidated financial statements. 6 Table of Contents ASU 2011-08, “Intangibles - Goodwill and Other (Topic 350) - Testing Goodwill for Impairment.” ASU2011-08 amends Topic350, “Intangibles – Goodwill and Other,” to give entities the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary. However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test by calculating the fair value of the reporting unit and comparing the fair value with the carrying amount of the reporting unit. ASU2011-08 is effective for annual and interim impairment tests beginning after December15, 2011, and is not expected to have a significant impact on our consolidated financial statements. 7 Table of Contents 2. Earnings Per Share Earnings per share attributable to Southside Bancshares, Inc. on a basic and diluted basis have been adjusted to give retroactive recognition to stock splits and stock dividends and is calculated as follows (in thousands, except per share amounts): Three Months Nine Months Ended September 30, Ended September 30, Basic and Diluted Earnings: Net income – Southside Bancshares, Inc. $ Basicweighted-average shares outstanding Add:Stock options 7 10 7 35 Diluted weighted-average shares outstanding Basic Earnings Per Share: Net Income - Southside Bancshares, Inc. $ Diluted Earnings Per Share: Net Income - Southside Bancshares, Inc. $ On March 31, 2011, our board of directors declared a 5% stock dividend to common stock shareholders of record as of April 20, 2011, and payable on May 11, 2011. During the second quarter, our board of directors approved equity grants in the form of stock options and restricted stock units.These equity grants were made pursuant to the shareholder-approved Southside Bancshares, Inc. 2009 Incentive Plan. For the three and nine month periods ended September 30, 2011, there were approximately 28,000 and 9,000 antidilutive options, respectively.For the three and nine months ended September 30, 2010, there were no antidilutive options. 8 Table of Contents 3. Comprehensive Income (Loss) The components of other comprehensive income (loss) are as follows (in thousands): Nine Months Ended September 30, 2011 Before-Tax Tax Net-of-Tax Amount Expense Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Less:reclassification adjustment for gains included in net income ) Net unrealized gains on securities ) Change in pension plans ) Other comprehensive income $ $ ) $ Three Months Ended September 30, 2011 Before-Tax Tax Net-of-Tax Amount Expense Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Less:reclassification adjustment for gains included in net income ) Net unrealized gains on securities ) Change in pension plans ) Other comprehensive income $ $ ) $ Nine Months Ended September 30, 2010 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized losses on securities: Unrealized holding gains arising during period $ $ ) $ Noncredit portion of other-than-temporary impairment losses on the AFS securities 36 ) 23 Less:reclassification adjustment for gains included in net income ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income ) 26 ) Net unrealized losses on securities ) ) Change in pension plans ) Other comprehensive loss $ ) $ $ ) Three Months Ended September 30, 2010 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized losses on securities: Unrealized holding gains arising during period $ $ ) $ Noncredit portion of other-than-temporary impairment losses on the AFS securities – – – Less:reclassification adjustment for gains included in net income ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income – – – Net unrealized losses on securities ) ) Change in pension plans ) Other comprehensive loss $ ) $ $ ) 9 Table of Contents 4. Securities The amortized cost and estimated market value of investment and mortgage-backed securities as of September 30, 2011 and December 31, 2010, are reflected in the tables below (in thousands): September 30, 2011 Gross Gross Unrealized Losses Amortized Unrealized Noncredit Estimated AVAILABLE FOR SALE: Cost Gains OTTI Other Fair Value Investment Securities: State and Political Subdivisions $ $ $
